          Case 3:19-mc-93009-MGM Document 5 Filed 06/26/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
                                     SPRINGFIELD DIVISION



    IN RE: REQUEST FOR JUDICIAL                       CASE NO. I9-mc-93009
    ASSISTANCE FROM THE DISTRICT
    COURT IN LOUNY, CZECH REPUBLIC
    IN THE MATTER OF MICHAELA
    KMET'OVA V. VACLAV DVORAK




•    [PROPOSEP}»ORDER GRANTING MOTION TO COMPEL WITNESS TO COMPLY
                             WITH COMMISSIONER'S SUBPOENA


           Upon consideration of the Motion to Compel Witness to Comply with the International

    Request for Judicial Assistance, IT IS ORDERED THATthe Motion be and hereby is granted;



           IT IS FURTHER ORDERED that the witness, Vaclav Dvorak, shall provide a written

    affidavit in response to the Czech Court's Letter of Request by the I^ day of            c4-
          , 2019 pursuant to 28 U.S.C. § 1782(a).


          SO ORDERED tl            day of_                    ,2019.




                                               UNITED STA        DISTRICT JUD
